Case 2:20-cv-00630-JMS-DLP Document 63-1 Filed 01/15/21 Page 1 of 3 PageID #: 1179

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  PATRICK R. SMITH and BRANDON S. HOLM, )
                                        )
                   Plaintiffs,          )
                                        )
              v.                        )                     No. 2:20-cv-00630-JMS-DLP
                                        )
  JEFFREY A. ROSEN, et al,              )
                                        )
                   Defendants.          )


                               DECLARATION OF RICK WINTER

  I, Rick Winter, do hereby declare and state as follows:

  1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

         (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

         position since October 2016. I have been employed by the BOP since 1994. I am also

         involved in functions related to the BOP’s role in effectuating executions.

  2.     The statements I make hereinafter are made on the basis of my review of the official files

         and records of the BOP, my own personal knowledge, or on the basis of information

         acquired by me through the performance of my official duties.

  3.     I am aware that witnesses provided a declarations regarding the execution of Cory Johnson

         in the above referenced lawsuit. Specifically Mr. William Breeden, Johnson’s Minister of

         Record (MOR), claims government officials inside the execution facility were not wearing

         masks. (ECF No. 61-3). Additionally, Ms. Jennifer Davis, an investigator at the Public

         Defender’s Office, cites Twitter posts by a member of the media stating that one official

         did not have a mask on. (ECF No. 61-1 and 61-2).

  4.     I witnessed the execution on January 14, 2021, from a room adjacent to the execution room.

         I could see the entirety of the execution process through a large window which was not

         covered at any point. The audio from the execution room was broadcast to the room I was

                                                  1
Case 2:20-cv-00630-JMS-DLP Document 63-1 Filed 01/15/21 Page 2 of 3 PageID #: 1180

        in throughout the entire process.

  5.    In his declaration, Mr. Breeden claims that when he was taken into the execution room to

        administer last rites to Mr. Johnson, two prison officials in the room were not wearing

        masks. (ECF No. 61-3 at 2). From the context of the statement, it appears he is referring

        to the United States Marshals’ representative, and the BOP’s government official in the

        execution room.

  6.    I observed both the United States Marshals’ representative, and the BOP’s government

        official throughout the execution process, including the time when Mr. Breeden was taken

        into the execution room to administer last rites. I saw both the United States Marshals’

        representative, and the BOP’s government official to be wearing masks up until the point

        in the execution process when the curtains were raised for witnesses to be able to view the

        proceeding.

  7.    When the curtains raised, the BOP official removed his mask as he needed to communicate

        clearly to the U.S. Marshals’ representative and to the witnesses in the various witness

        rooms. Specifically, the BOP official asked Mr. Johnson if he wished to make a last

        statement, read his sentencing information aloud, and asked the U.S. Marshals’

        representative to check for impediments to the execution.

  8.    The U.S. Marshals’ representative then removed his mask and asked, via the phone inside

        the execution room, whether there were impediments to proceed. He communicated the

        response to the BOP official that there were no impediments to proceed. He then placed

        his mask back on.

  9.    The BOP Official then made a radio communication and put his own mask back on. He

        kept his mask on for the remainder of the proceeding.

  10.   Given the critical importance of these communications, both individuals removed their

        masks for a brief periods of time so that they could clearly communicate. Additionally,


                                                 2
Case 2:20-cv-00630-JMS-DLP Document 63-1 Filed 01/15/21 Page 3 of 3 PageID #: 1181

         both were spaced more than six feet away from each other and Mr. Breeden during the

         execution proceeding.

  11.    I am also aware that Mr. Breeden claims that when the execution began, Mr. Johnson said

         his hands and mouth were burning. (ECF No. 61-3 at 2). I was closely listening to the

         audio feed at this time, and did not hear Mr. Johnson say these words, nor give any

         indication that he was experiencing pain. I have confirmed with the BOP official and the

         other witnesses in the government room, that no one else heard nor saw Mr. Johnson give

         any indication that he was in pain.



  I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

  correct. Executed this 15th day of January, 2021.



                                                      __________________________

                                                      Rick Winter
                                                      Federal Bureau of Prisons




                                                 3
